1

2

3

4

5

6                                UNITED STATES DISTRICT COURT

7                                       DISTRICT OF NEVADA

8                                                  ***

9     DARRAL ELLIS,                                         Case No. 2:19-cv-00454-GMN-GWF
10                                         Plaintiff,               ORDER
             v.
11
      HIGH DESERT STATE PRISON, et al.,
12
                                        Defendants
13

14

15   I.     DISCUSSION

16          Plaintiff, who is a prisoner in the custody of the Nevada Department of Corrections

17   (“NDOC”), has submitted a civil rights complaint pursuant to 42 U.S.C. § 1983 and has

18   filed an application to proceed in forma pauperis. (ECF No. 1, 1-1).

19          Plaintiff’s application to proceed in forma pauperis is incomplete. Pursuant to 28

20   U.S.C. § 1915(a)(2) and Local Rule LSR 1-2, Plaintiff must complete an application to

21   proceed in forma pauperis and attach both an inmate account statement for the past six

22   months and a properly executed financial certificate.            Plaintiff has not submitted a

23   complete and proper federal court application or a properly executed financial certificate.

24   (See ECF No. 1). Therefore, the in forma pauperis application is denied without prejudice.

25   The Court will retain Plaintiff’s civil rights complaint (ECF No. 1-1), but will not file it until

26   the matter of the payment of the filing fee is resolved.           Plaintiff will be granted an

27   opportunity to cure the deficiencies of his application to proceed in forma pauperis, or in

28   the alternative, pay the full filing fee for this action. If Plaintiff chooses to file a new

                                                        1
1
     application to proceed in forma pauperis he must file a fully complete federal court
2
     application to proceed in forma pauperis with the properly executed financial certificate
3
     and the required account statement.
4
     II.    CONCLUSION
5
            For the foregoing reasons, IT IS ORDERED that Plaintiff’s application to proceed
6
     in forma pauperis (ECF No. 1) is DENIED without prejudice to file a new application.
7
            IT IS FURTHER ORDERED that the Clerk of the Court SHALL SEND Plaintiff the
8
     approved form application to proceed in forma pauperis by a prisoner, as well as the
9
     document entitled information and instructions for filing an in forma pauperis application.
10
            IT IS FURTHER ORDERED that within thirty (30) days from the date of this order,
11
     Plaintiff shall either: (1) file a fully complete and proper application to proceed in forma
12
     pauperis, on the correct form with complete financial attachments in compliance with 28
13
     U.S.C. § 1915(a); or (2) pay the full $400 fee for filing a civil action (which includes the
14
     $350 filing fee and the $50 administrative fee).
15
            IT IS FURTHER ORDERED that if Plaintiff does not timely comply with this order,
16
     dismissal of this action may result.
17
            IT IS FURTHER ORDERED that the Clerk of the Court shall retain the complaint
18
     (ECF No. 1-1), but shall not file it at this time.
19
20

21          DATED THIS 18th day of March 2019.

22
                                                  UNITED STATES MAGISTRATE JUDGE
23

24

25

26
27

28
                                                     2
